     Case 2:19-cv-00069-ECM-JTA Document 24 Filed 03/24/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

LIBERTARIAN PARTY OF                     )
ALABAMA,                                 )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )     CASE NO. 2:19CV69-ECM
                                         )
JOHN MERRILL,                            )
                                         )
      Defendant.                         )

                                     ORDER

      Upon consideration of the Motion to Extend Discovery and Hold Case in

Abeyance (doc. 23), filed on March 23, 2020, it is ORDERED that, on or before

April 3, 2020, the Defendant shall show cause why the motion should not be granted.

      DONE this 24th day of March, 2020.



                                  /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
